Citation Nr: 0331446	
Decision Date: 11/13/03    Archive Date: 11/25/03	

DOCKET NO.  99-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for scars of the right 
leg, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for multiple fragment 
injuries to the left upper extremity, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left lower leg, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left groin, currently evaluated 
as 10 percent disabling. 

5.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of both buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H.  Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues on appeal were originally treated as an increased 
rating for scars of the right leg, evaluated as 10 percent 
disabling, and an increased rating for scar, residuals of 
shrapnel would, of the scrotum, left thigh and leg, and right 
thigh and upper extremity, evaluated as noncompensably 
disabling.  However, the issues have been separately 
evaluated as set forth on the first page of this remand.


REMAND

Subsequent to certification of the appeal to the Board, the 
Board undertook additional development.  Some provisions of 
the Board's development authority have been invalidated.  See 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period in § 3.159(b)(1), to 
respond to a VCAA duty to notify, is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the one-year period provided for a response.  
Therefore, since this case is being remanded to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with  the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



